 NATIONAL ANILINE DIVISION, ALLIED CHEMICAL DYE CORP. 129NATIONAL ANILINE DIVISION, ALLIED CHEMICALAND DYECORPORA-TIONandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, PETITIONER.CaseNo.3-RC-1029.January12,1.953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John Weld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Thelabor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and District 50, UnitedMineWorkers of America,Local 12330, herein called the Intervenor, contend that their currentcontract constitutes a bar to this proceeding.The Petitioner opposesthis contention on the ground that this contract was prematurelyextended.The agreement was executed on June 28, 1950, to beeffective until June 28, 1952.On January 5, 1951, the parties con-cluded a supplemental agreement extending their contract until June28, 1954.The record does not establish that collective-bargainingagreements exceeding 2 years' duration are customary in this industry.Assuming,arguendo,that the 1951 supplement was not a prematureextension, the contract will have been in effect at least for a full 2-yearperiod before an election is held in this proceeding. In the absenceof proof of any other custom in this industry, therefore, under estab-lished Board policy this contract cannot bar a present determinationof representatives.2Accordingly, we find that a question affectingcommerce exists concerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act 3'After the close of the hearing the Employerfiled a motionto correctthe transcript oftestimony.The Petitioner opposed themotion in all respects,except as to correctionof misspelled words.As to the correctionsto which the Petitioner does not object, theEmployer'smotion is hereby grantedand the record is hereby amended to conform to themotionBecause any changesin the remaining portionsof the recordsought to becorrected would not affectour decision herein, we find is unnecessary to rule on themParsonsCw poratlon,80 NLRB 74z InternationalBrickCo , 91 NLRB 14283 The Employersmotion to dismiss the petition on the ground that the petition doesnot set forth a demand forrecognition and a refusal is denied.The Great AtlanticPacific Tea Co ,96 NLRB660,American Fruit Growers Inc.,101 NLRB 740102 NLRB No. 12. DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioner seeks a unit of the maintenance and constructionemployees at the Employer's Buffalo, New York, plant; in the alter-native it requests the establishment of 16 separate craft units encom-passing substantially the same employees.The Employer and theIntervenor oppose these requests and assert that because of the inte-gration and interdependence of the Employer's operations, the con-trary bargaining history, and the alleged absence of any true craftsystem at the plant, only a plantwide production and maintenancebargaining unit is appropriate.At its Buffalo plant the Employer produces bulk chemicals, suchas aniline oil, muriatic acid, phthalic acid, anhydride, maleic acid,triphenyl-methane colors, detergents, intermediates, and heavy ton-nage dyes. 'The basic raw materials used are benzene, napthalene,chlorine, and caustic soda.The plant consists of 75 to 100 buildingsspread over an area of approximately 100 acres.These buildings areclosely coordinated in the production process and are to a large meas-ure connected by miles of pipes which carry the chemicals andintermediates to them.Overall personnel totals 2,500, of whom 1,700 are hourly paid.Ofthe latter about 700 work in the operations department, headed bythe general superintendent for operations, and about 650 employees,most of whom are covered by the petition here, are employed in theconstruction and maintenance department, headed by the superin-tendent for construction and maintenance.There is a considerablemeasure of cooperation and coordination between the work of theemployees in the two departments, required by the continuity of theplant operations and their hazardous nature.The flow of productionand the uninterrupted work of the operators is dependent on the day-by-day maintenance, repair, and replacement work of the mechanicalemployees, some of whom are for greater efficiency assigned to variousareas in the plant, away from their craft shops.However, the workof the two employee groups is clearly distinguishable, basically dif-ferent in nature, and separately supervised; there is no interchangeof employees from one such group to the other. The only transfersfrom one department to another occur at times of economic layoffs,when certain mechanical employees, who have achieved and retainedseniority in the operations department before qualifying as mechani-cal workmen and entering the other department, temporarily returnto operating work to avoid layoffs. In these circumstances, and onthe entire record, we do not believe that the integration of operationsand functions at this plant is sufficient to preclude separate represen-tation of craft employees.Accordingly, we find no merit in thecontention that only a plantwide unit is appropriate, and shallconsider the other issues raised by the petition.'4Mathie8on ChemicalCorporation,100 NLRB 1032. NATIONAL ANILINEDIVISION,ALLIED CHEMICALDYE CORP.131The employees whom the Petitioner seeks to representare garagemechanics, blacksmiths, carpenters,electricians, instrument and scalemechanics, machinists, field machinists, painters, pipefitters, pipecoverers, riggers, sheet metal workers, welders, truck drivers, craneengineers,bricklayers, boilermakers (only if included in a multicraftunit), and their apprentices.These employeesmustundergo anextensive apprenticeship training in their respective trades, to betaken in the plant and of 30 months' duration.Occasionally thisperiod may be reducedin casesof apprentices of special ability andexperience, and sometimes expert tradesmen are hired from the outside,in which case they get a few months additional training to acquaintthem with the Employer's operations.The. mechanical employees,as a group, maintain, repair, replace, and install the production andoperations equipment and machinery used throughout the plant, suchas high pressure autoclaves, chemical reactors, tanks, stills, and filters.Most of this equipment is unique and much of it is made to theEmployer's particulardesignsand specifications.In the variouscategories, they perform skilled duties, according to the usual respon-sibilities of their standard classifications, using the tools of theirtrades which they must furnish themselves.For example, the pipe-fitters lay out, cut, bend, thread, fit, install, and hang pipes; the fieldmachinists install and repair machinery and mechanical equipment,align equipment, shafting and drives, diagnose and correct enginedifficulties,etc.; the carpenters install, repair, and fabricate buildings,equipment, and accessories constructed of wood or wood substitutes,using carpenter's hand and shop tools and machines, and performall work commonly performed by carpenters ; the sheet metal workerslay out, assemble, form, fabricate, install, and repair pipe, equipment,and accessories made from lightgauge metals,screens, and metalsubstitutes.A booklet, prepared jointly by the Employer and theIntervenor and issued on June 28, 1950, under the title "Job Classifi-cations," provides that the mechanical employees must be journeymenskilled in a trade requiring an extended period of training and practice,thoroughly familiar with the use and application of the tools usedin the trade, and capable of executing without close supervision thelayout, fabrication, and installation of work of their trades-It is clear therefore that these employees exercise skills whichrequire a high degree of aptitude and specialized training. It is true,as the Employer asserts, that many of them work alongside of and inclose association with the operators and their supervisors, and are attimes assigned to work in areas away from their craft shops.Thesefacts do not detract from the essential differences between their workand that of the production employees .5On these facts, and on the"Ethyl Corp.,101 NLRB 435. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record, we find that the various categories sought by the Peti-tioner-except for the few discussed below-are engaged in the workof the traditional crafts which the Board has consistently recognizedas entitled to separate representation.We do not agree, however, with the Petitioner's original contentionthat the severance of a multicraft unit is warranted in this case.Thebargaining history of the Employer shows that the Intervenor wascertified as representative of the employees on a plantwide basis in1942.Since 1943, it has maintained successive bargaining agree-inents covering substantially all production and maintenance employ-ees.For about 5 years, ending in 1947, the welders-16 or 17 innumber-were separately represented by the Associated Welders ofWestern New York, Inc._; 6 since 1947 the 4 or 5 leadburners have beenseparately represented by the United Association of JourneymenPlumbers and Steamfitters of the United States and Canada, AFL.7In the face of this substantial history of collective bargaining on apredominantly plantwide basis, we find, in accordance with estab-lished Board policy, that a multicraft unit is not appropriate now .sWe find, however, pursuant to the Petitioner's alternative request,that the carpenters, electricians, instrument and scale mechanics, ma-chinists (including garage mechanics), field machinists, painters,pipefitters, sheet metal workers, welders, truck drivers, and bricklay-ers, constitute well defined, homogenous groups, such as the Board hasconsistently held may, if they so desire, form separate appropriateunits, despite their past inclusion in broader bargaining units.'Theymay, of course, also remain part of the existing plantwide unit.Weshall, therefore, make no final unit determination pending the out-come of the elections directed below.The riggers rig, move, and place large and small units of machinery,piping, supports, and equipment.Although through their appren-ticeship-training period they acquire skills distinct from those of theoperators in the plant, it does not appear that they individually possessor exercise skills different from those of riggers to whom the Boarddoes not accord the right of separate representation on a craft basis isTherefore, because these riggers are not craftsmen in the Board's usualdefinition of the term, we hereby deny the Petitioner's request for anelection among them.'iNational4niiineDiii.sion,4lited Chemicaland Dye Corp,40 NLRB 1351.'National Aniline Division,Allied Chemical and DyeCorp,71 NLRB 1217.United States Time Corp ,86 NLRB 724°lathieson Chemical Corp.,100 NLRB 1032 (electricians.pipefitters,welders),MathiesonChemical Corp ,101 NLRB 274 (carpenters) ;Certain-Teed Products Corp ,78 NLRB 910(held machinists-millwrights),Mathteson Chemical Corp (Doe Ran Plant),100 NLRB 166(instrument and scale mechanics) ,Goodyear SyntheticRubberCorp,99 NLRB 382 (paint-ers and sheet metal workers) ,Cities Seri ice Refining Corp,83 NLRB 890(machinists andgarage niechanics)i,Standard Oil Company of California,79 NLRB,1466(bricklayers)PhillipsOil Co , 94 NLRB 1438 (truck drivers).10Mathieson Chemical Corp.,100 NLRB 1032. NATIONAL ANILINE DIVISION, ALLIED CHEMICAL DYE CORP. 133We reach the same conclusion with respect to the pipe coverers inthis plant.They prepare and install insulation materials and cover-ing around pipes and equipment and bind andsealcovering.TheBoard has consistently held that employees performing such work arenot craftsmen and therefore may not be severed from existing pro-duction and maintenance units."The crane engineers operate mobile steam, gasoline or diesel buckets,scoops and hoisting cranes, make minor repairs and adjustments ontheir equipment, inspect it for safe condition, and do work commonlyperformed by crane engineers. In several cases involving employeesperforming duties similar to those of the crane engineers here involvedthe Board has held that crane operators are not craftsmen.12On thefacts before us in this record, we perceive no persuasive reason fordeparting from precedent, and we shall therefore leave the craneengineers in the existing unit.We shall at this time direct that separate elections be held amongthe employees at the Employer's Buffalo, New York, plant, excludingfrom each voting group all other employees and all supervisors 13 asdefined in the Act :(1)All carpenters and their apprentices.(2)All electricians and their apprentices.(3)All instrument and scale mechanics and their apprentices.(4)All machinists and garage mechanics and their apprentices.(5)All field machinists and their apprentices.(6)All painters and their apprentices.(7)All pipefitters and their apprentices.(8)All sheet metal workers and their apprentices.(9)All welders and their apprentices.(10)All truck drivers and their apprentices.(11)All bricklayers and their apprentices."If the majority of the employees in any of the voting groups estab-lished under (1) to (11) select the Petitioner, they will be taken tohave indicated their desire to constitute a separate bargaining unit,and the Regional Director conducting the elections is instructed toissue a certificate of representation to the Petitioner as the labor or-11Mathr.eson,Chemical Corp.,supra"International Paper Co.,94 NLRB 500;Phillips Oil Co ,94 NLRB 1433.1$Contrary to the contention of the Employer and the Intervenor,the Petitioner assertsthat the "pushers"are supervisors and should be excluded from any unitThe recordshows that these men,who assist the craft foremen in the exercise of the latter's functions,have no authority to hire,discharge,or discipline, or effectively to recommend any suchactionAccordingly,we find that the pushers are not supervisors as defined in the Act,and they are hereby included in each voting group wherever found"In the blacksmith classification there is only one employee.Because alone lie couldnot constitute a separate bargaining unit, we shall not direct an election in his classifica-tion.Johns Manville Production Corp.,98 NLRB 748. The boilernrakers also appearto he pure craftsmen.The Petitioner took the position that it wished to represent thiscategory as part of a m.ultieraft unit,its original unit request,or not at all.250983-vol. 102-53-10 134DECISIONSOF NATIONALLABOR RELATIONS BOARDganization selected by the employees in such groups,which the Boardin such circumstances finds to be separate units appropriate for thepurposes of collective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]MORGANTON FULL FASHIONED HOSIERY COMPANY, HUFFMAN FULLFASHIONED HOSIERY MILLS,INC."andTHOMAS EDGAR PARKS, PETI-TIONER,andLOCAL UNION No. 161, UNITED TEXTILE WORKERS, AFL.Case No. 11-RD-36 (formerly 34-RD-36). January 12, 1953Decision and Direction of ElectionUpon a petition duly filed underSection9 (c) of the NationalLabor Relations Act, a hearing was held before Robert Cohn, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2The Union contends that the petition should be dismissed on theground that it was inspired and fostered by the Employer, throughits supervision, alleging that the petitionwas circulatedby super-visors,withthe assistance,knowledge,and acquiesence of theEmployer.Although the Boardnormally excludes from, representation pro-ceedingsevidence relating to unfair labor practices,the Board believesthat this rule should not be applied to precludean investigation asto the relationship of a decertification petitioner to the employer.The precise language of Section 9 (c) (1) (A) of the Act indicatesclearly that decertification proceedings provide a remedy exclusivelyfor and on behalf of employees, and not of employers.'With thisprinciple in mind, the Board cannot, as a matter of policy, permit anemployer to do indirectly, through instigating and fostering a decerti-fication petition, that which we would not permit him to do directly.'Accordingly, we agree with the hearing officer's ruling excluding1Huffman Full FashionedHosieryMills, Inc., is a wholly owned subsidiary of MorgantonFull Fashioned Hosiery Company,the two of which constitute a single Employer withinthe meaningof Section2 (2), of the Act.2The Unionexcepted to the hearing officer's ruling revoking asubpoena duces tecumissued bythe hearing officer, bymeans ofwhich theUnionsought tointroduce into evidencethe form of the petition circulatedamong the Employer'semployees in order to attackthe validityof the instant showing of interest.We have repeatedlyheld that a petitioner'sprimafacieshowingof interest is an administrative matter, not subject todirect orcollateral attack,and we therefore sustain the hearing officer's ruling.SeeStokely Foods,Inc.,81 NLRB 1103.3 ClydeJ.Merris, 77NLRB 1375.A SeeKnifeRiver Coal Mining Company,91 NLRB 176;WoodParts,Inc.,101 NLRB445.102 NLRB No. 8.